DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on 02/22/21. In view of the amendment to the claims, Applicant’s argument(s) on response filed on pages 2-3 of the amendment, and the prior art of record not teaching or suggesting the claimed invention as recited by amended claims,  Claims 1-9 and 11-14 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record such Tajima ‘745 teaches calculating the reflected color components (Rv, Gv, and Bv) of the virtual light source using the RL_map and the smoothing function as shown in Equations (2) - (4) (Tajima. f|[|0058J). Tajima teaches calculating distances R and calculating how much extent a reflected color component of the virtual light source is to be added (Tajima, C][[0050J). Distances are not the same as direction and strength of smoothing. In addition, calculating the extent of a reflected color component to be added refers to the component itself and has nothing to do with a direction and a strength of smoothing. However, the prior art of record does not teach or suggest an image processing apparatus (method or computer program) having 
a setting unit configured to set a virtual light source, an analysis unit configured to analyze characteristics of a partial region of a subject in an input image acquired through image capturing, and a processing unit configured to smooth at least a portion of the input image on the basis of information about an analysis result from the analysis 
wherein the processing unit controls the reflected color components by controlling at least one of a direction and a strength of smoothing on the basis of the information about the analysis result from the analysis unit, as recited by the independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674																						
March 18, 2021